946 F.2d 1567
292 U.S.App.D.C. 87
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Ronnie SPRAGGINS, Appellant.
Nos. 91-3130, 91-3145.
United States Court of Appeals, District of Columbia Circuit.
Aug. 13, 1991.

Before MIKVA, Chief Judge, and D.H. GINSBURG and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the responses to the court's order to show cause filed June 12, 1991, and appellant Spraggins' motion to expedite and the response thereto, it is


2
ORDERED that court's show cause order be discharged.   It is


3
FURTHER ORDERED, on the court's own motion, that the district court's order, filed May 14, 1991, be affirmed substantially for the reasons stated therein.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 1172, 1174 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   The district court did not abuse its discretion in declaring a mistrial because of possible juror bias resulting from defense counsel's opening statement reference to punishment.   See Arizona v. Washington, 434 U.S. 497, 505 (1978).   It is


4
FURTHER ORDERED that appellant Spraggins' motion to expedite be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.